Title: Mary Smith Cranch to Abigail Adams, 15 October 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy october 15th 1797
          
          I thank you for your Letter from worcester since that I have heard by the papers you have arriv’d in new-york. I hope Safe. you must have had bad weather some part of the way if Such as we had reach’d you. last Sunday evening we had a terrible Tempest of thunder Lightning & wind & rain the Lightning struck the house of capn. Jo. Baxter & every person in it reciev’d a Shock there were many young People collected there Boilstone Adams & I believe Sukey mr Adams was very much affected for several hours & many were obliged to be rub’d with vinagar for a long time it came down

by the side of the chimney & went thro the house into the cellar. that no one should be kill’d was a great preservation. it Struck a house in milton also. I never Say Such Lightning. it was like columns of Fire & fell to the Ground. the wind was violent mr & mrs Norton were on the top of Pens hill when it took them. they were oblig’d to run into a house for shelter they look out their house & the chaise was blown half way down the hill. they were on their way to Atkinson. they return’d yesterday found & left all well. the little Boys were finely & contented. cousen Betsy Stay’d with mrs Nortons children in her absence
          I Saw mrs Porter to day they are both well I spoke to her about the clothes lines. She will take care of them. mr Foster & Eliza Bond were here last Sunday— She has got her health & looks finely but neither She nor I can make Cousen Betsy own that there is any connection design’d to be form’d between mr F & her notwithstanding all the appearences She does fib. I know She does. they were Several hours alone together in our east Parlour she has recover’d her spirits much better than I fear’d She would. had She been with her Brother She would have felt very differently from what She now does I believe it would have kill’d her in her feeble State. Sister Peabody did not forget that the day he was buried was the 29th of September it render’d the Scene doublely Solemn
          your Neice mrs Hubbart & Salomy came the last week to make you a visit they did not know you were gone. they spent an affternoon with me Doctor Tufts came to do business with you about half an hour after you left us. he wishes for many directions which he expected to receive—
          mr Cranchs coat I supposed you must have taken by mistake. we have not receiv’d it yet nor heard of it only by your Letter. but think it will come along Tis one he wants much this time of the year his Devonshire is too thick & heavey
          I am impatient to hear from you again & to know how you found mrs Smith & your other children my Love to them all— I want to know also where congress will be call’d. do not go to an unhealthy Spot— Stay with your children untill you can go into your own house I Shall be distress’d about you if you do— I have been from home but once since you left me your house looks So gloomy I cant bear it— I wish it was occupy’d in your absence by some Sensible neighbour— George Apthorp is come with his wife & her mother mrs Perkins, a Sister of mrs Aptho[rp] mrs A is a pretty innocent Sensible coun[try] Girl just 19 years old— they are come to Settle

here.— our neighbour mrs Apthorp has been very ill for above three weeks in violent pain in her back & one side it has at last Show’d itself to be the Shingles to a dreadfull degree. She continues very ill
          mrs Norton Sends a thousand thanks for your kind present. had it made. & it looks very handsome—
          pray give my Love to the President & Louissa / & believe me at all times your truly / affectionate Sister
          
            M Cranch
          
        
        
          mrs Porter Says she has found […] Buckets
          Doctor Tufts wishes to know what is to be done with the cheese butter &C
        
      